       Case 2:18-cv-00712-DB-DBP Document 42 Filed 10/25/19 Page 1 of 2




  JEFFREY D. GOOCH (7863)                      JOHN W. HUBER, United States Attorney
  J. ANGUS EDWARDS (4563)                      (7226)
  Jones Waldo Holbrook & McDonough             AMANDA A. BERNDT Assistant United
  170 South Main Street                        States Attorney (15370)
  Suite 1500                                   JEFFREY E. NELSON, Assistant United States
  Salt Lake City, Utah 84101                   Attorney (2386)
  Telephone: (801) 521-3200                    111 South Main Street, Suite 1800
  jgooch@joneswaldo.com                        Salt Lake City, Utah 84111
  aedwards@joneswaldo.com                      Telephone: (801) 524-5682
                                               amanda.berndt@usdoj.gov
  Attorney for Plaintiff                       jeff.nelson@usdoj.gov

                                               Attorneys for Defendant


                           IN THE UNITED STATES DISTRICT COURT
                                     DISTRICT OF UTAH

  JAMES SEAVER and DEBORAH
  SEAVER, as parents and heirs of G.S.,
  deceased,                                       Case No. 2:18cv000712 DB DBP

                           Plaintiffs,
                                                  JOINT MOTION TO STAY
         vs.                                      PROCEEDINGS

  UNITED STATES, et al.,
                                                  Judge Dee Benson
                           Defendant,

       The parties, through their undersigned attorneys, hereby request that this matter be stayed

for 30 days, in order to allow the parties an opportunity to resolve this matter without further

litigation and to allow Plaintiffs time to amend the complaint, should efforts to resolve the matter

be unsuccessful.
       Case 2:18-cv-00712-DB-DBP Document 42 Filed 10/25/19 Page 2 of 2




       WHEREFORE, the parties respectfully request that this matter be stayed for 30 days.

DATED this 25th day of October 2019.

                                                  JOHN W. HUBER
 /s/ Jeffrey D. Gooch (by permission)             United States Attorney
 JEFFREY D. GOOCH
                                                  /s/ Amanda A. Berndt
 Attorney for Plaintiff                           AMANDA A. BERNDT
                                                  Assistant United States Attorney

                                                  Attorney for Defendant




                                              2
